Citation Nr: 0940166	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  07-26 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral hip 
disability, to include as secondary to a service-connected 
bilateral knee disability.


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to 
November 1978.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied service connection for a 
bilateral hip disability.  In June 2008, this matter was 
remanded by the Board for further development.
FINDING OF FACT

The competent medical evidence does not demonstrate that the 
Veteran's bilateral hip disability was incurred in or 
aggravated by his active service, or that any arthritis of 
the hips manifested to a compensable degree within one year 
following his separation from service, or that any bilateral 
hip disability is proximately due to or the result of any 
disease or injury incurred in or aggravated by service.


CONCLUSION OF LAW

Service connection for a bilateral hip disability is not 
warranted. 38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In May 2006, prior to the initial adjudication of the claim, 
the Veteran was notified of the evidence not of record that 
was necessary to substantiate the claim.  He was told that he 
needed to provide the names of persons, agency, or company 
who had additional records to help decide his claim.  He was 
informed that VA would attempt to obtain review his claim and 
determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in May 2006 should his service connection claim be 
granted.  It is therefore inherent in the claim that the 
Veteran had actual knowledge of the rating element of an 
increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service treatment records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service treatment records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Pursuant to a June 2008 remand, a VA medical 
examination pertinent to the claim was obtained in July 2008.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determination as to 
this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Service incurrence will be 
presumed for arthritis if manifest to a degree of 10 percent 
or more within one year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2009).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show: (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. §§ 3.303, 3.310.

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for a bilateral hip 
disability.

The Veteran's service medical records are void of findings, 
complaints, symptoms, or a diagnosis of a bilateral hip 
disability.  While the Veteran was treated for a tick on the 
right hip in April 1978, he was not diagnosed with any hip 
disability.  Musculoskeletal evaluations performed during 
September 1974 enlistment and August 1978 expiration of term 
of service examinations were normal.

The Veteran underwent a VA joints examination in July 2000 
for complaints of left knee pain.  An x-ray examination of 
the hips showed severe arthritis of the left hip with joint 
line obliteration and degenerative cysts.  The examiner 
diagnosed the Veteran with left hip degenerative joint 
disease and opined that his knee problems on the left side 
were coming from his hip.

VA treatment records include a November 2001 report that 
reflects the Veteran's complaints of occasional left hip 
pain.  A March 2005 report indicates that he was in a motor 
vehicle accident in February 2005 at which time he sustained 
bilateral hip fractures that required bilateral short gamma 
nails.  The assessment was bilateral intertrochanteric 
fracture status.  In April 2005, a physician opined that the 
majority of the Veteran's residual pain [of the lower 
extremities] was due to left hip arthritis.  In July 2005, 
the Veteran complained of right hip joint pain that had been 
ongoing for a while, but had recently become more prominent.  
In August 2005, the Veteran indicated that he had suffered 
from arthritis of the bilateral hips for over ten years.  He 
underwent a total right hip arthroplasty that month.  In 
February 2006, the assessment was status post right total hip 
arthroplasty, stable and degenerative joint disease of the 
left hip, status post left intertrochanteric hip fracture and 
fixation.

Pursuant to the Board's June 2008 remand, the Veteran was 
afforded a VA joints examination in July 2008 at which time 
an x-ray examination of the hips showed posttraumatic 
avascular necrosis (AVN) degenerative joint disease of the 
left hip with a septula medullary device in place.  On the 
right side, it showed a total hip replacement in a 
satisfactory position.  The assessment was status post total 
hip replacement for posttraumatic arthritis minimal 
postoperative disability and status post left septula 
medullary device for hip fracture with posttraumatic 
arthritis and AVN.  The examiner opined that the Veteran's 
complaints seemed to be unrelated to his hips, noting that he 
complained of posterior pain radiating down the legs, which 
was unlikely to be hip pathology.  He did have significant 
loss of motion on the left, but it was not painful during the 
examination.  The examiner opined that the Veteran would be a 
candidate for left hip replacement, but that his current 
complaints were most likely not a result of bilateral knee 
chondromalacia.  The examiner further opined that his 
symptoms and complaints were most consistent with a back 
condition such as stenosis.  In a September 2008 addendum, 
the examiner opined that the Veteran's current bilateral hip 
condition was most likely not a result of, related to, or 
aggravated by his service-connected knee disabilities.  The 
rationale provided was that knee chondromalacia had not been 
proven to result in hip arthritis, and more importantly the 
Veteran's current condition of AVN posttraumatic arthritis 
was more likely related to his motor vehicle accident and not 
his knee condition.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the July 2008 and September 2008 
VA opinions are the most persuasive evidence.  In July 2008, 
the examiner diagnosed the Veteran with status post total hip 
replacement for posttraumatic arthritis minimal postoperative 
disability and status post left septula medullary device for 
hip fracture with posttraumatic arthritis and AVN.  The 
examiner opined that the Veteran's current complaints are 
most likely not a result of his bilateral knee disabilities 
and that his complaints are most consistent with a back 
condition such as stenosis.  In September 2008, the examiner 
further opined that the Veteran's current bilateral hip 
condition is most likely not a result of, related to, or 
aggravated by his service-connected knee disabilities.  The 
rationale provided was that knee chondromalacia has not been 
proven to result in hip arthritis and that the Veteran's 
current condition of AVN posttraumatic arthritis is most 
likely related to his motor vehicle accident and not his knee 
conditions.  The June 2008 and September 2008 opinions were 
made by a VA examiner based upon a review of the claims file 
which included service treatment records, post-service 
treatment records, and a current physical examination and x-
ray examination of the pelvis and hips.  The physician 
supported the opinions with a well-reasoned rationale.

The Board has considered the July 2000 VA opinion that the 
Veteran's knee problems on the left side were coming from his 
hip.  At that time, the Veteran underwent an x-ray 
examination of the hips that showed severe arthritis of the 
left hip with joint line obliteration and degenerative cysts 
diagnosed as left hip degenerative joint disease.  However, 
while that report has probative value and includes an 
examination of the Veteran's hips, it was rendered based on a 
review of a claims file that did not include the Veteran's 
most recent treatment records that reflect bilateral hip 
fractures due to a motor vehicle accident in 2005, and is 
unsupported by a well-reasoned rationale, therefore lessening 
its probative value.  The Board finds that the June 2008 VA 
examination and opinion and the September 2008 addendum are 
more persuasive because of the greater depth of detail and 
medical history reviewed at the June 2008 examination.

The Veteran's post-service medical records are negative for 
any evidence of a bilateral hip disability or arthritis 
within one year of separation from active duty.  In fact, the 
post-service medical records are negative for a bilateral hip 
disability until many years after separation.  A significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  While the competent medical evidence shows 
that the Veteran now suffers from a bilateral hip disability, 
the preponderance of the evidence does not show that the 
current bilateral hip disability was incurred in or 
aggravated during service.  Furthermore, the record includes 
a competent medical opinion that the Veteran's current 
bilateral hip condition is not a result of, related to, or 
aggravated by his service-connected knee disabilities.  In 
the absence of competent medical evidence linking any current 
bilateral hip disability to service, service connection must 
be denied.

The Veteran has attributed his bilateral hip disability to 
his service.  However, as a layperson, the Veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Additionally, the 
Veteran's statements may be competent to support a claim for 
service connection where the events or the presence of 
disability, or symptoms of a disability are subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, 
the nature of the Veteran's bilateral hip disability is not 
subject to lay diagnosis.  The Veteran can report that he had 
bilateral hip pain.  However, that is a subjective symptom 
and not readily identifiable or apparent as a clinical 
disorder in the way that varicose veins may be observed, 
objectively.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
The Veteran does not have the medical expertise to discern 
the nature of any current bilateral hip diagnoses nor does he 
have the medical expertise to provide an opinion regarding 
the etiology.  In sum, the issue does not involve a simple 
diagnosis.  The Veteran is competent to report that he has 
been diagnosed with a bilateral hip disability, but, as 
noted, he is not competent to provide a medical opinion 
regarding its etiology.  While the Veteran purports that his 
bilateral hip disability is related to his service, his 
statements alone are not competent to provide the medical 
nexus.  Thus, the Veteran's lay assertions are not competent 
or sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  The evidence does 
not show that any bilateral hip disability was incurred in or 
aggravated by service, or that any arthritis manifested to a 
compensable degree within one year following the Veteran's 
separation from service, or that any bilateral hip disability 
is proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  Therefore, service 
connection for a bilateral hip disability, is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a bilateral hip disability, secondary 
to a service-connected bilateral knee disability, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


